Argued April 20, 1945.
In this action in trespass brought under the Wrongful Death Acts of April 15, 1851, P.L. 669, 12 PS 1601, and April 26, 1855, P.L. 309, 12 PS 1602, the jury awarded the administrator of the estate the sum of $1,000. The funeral bill was $419.90. Plaintiff filed a motion for a new trial on the sole ground that the verdict was inadequate. The motion was overruled.
The deceased was approximately 64 years of age. The action was brought on behalf of his widow and two daughters, one aged 44 and the other aged 42, all of whom are living in Greece. In overruling the motion for a new trial, the learned court said: "The jury could have very properly come to the conclusion that there was not sufficient evidence to show that the decedent . . . was contributing to any degree for their support and maintenance. This properly accounts for the size of the verdict." We find no abuse of discretion on the part of the learned court.
The judgment is affirmed. *Page 545